Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12, 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. “first reverser portion” and “second reverser portion” are indefinite because it is unclear if they refer to the first reverser portion and the second reverser portion of claim 8 or other portions.
Claims 26-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. “the catch element” lacks antecedent basis. It is unclear what element is being referred to.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8-9, 14, 22-25, 27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2014/0234090 (Hurlin).
Regarding claim 8, 
Regarding claim 9, Hurlin teaches actuating the actuator to move the thrust reverser to a stowed position in which the thrust reverser defines the portion of the forward-to-aft bypass air flow path (para 87-88, 153).
Regarding claim 14, Hurlin teaches wherein coupling the first reverser portion to the second reverser portion comprises: pivoting first reverser portion about a first hinge at a first circumferential end of a first semi-tubular portion, opposite a second circumferential end having the first latch element, wherein the first reverser portion comprises the first semi-tubular portion (Fig 1a-1c; first reverser portion 31a is semi-tubular and hinged at top, first circumferential end; first latch element located at the bottom, second circumferential end); pivoting second reverser portion about a second hinge at a third circumferential end of a second semi-tubular portion, opposite a fourth circumferential end having the second latch element, wherein the second reverser portion comprises the second semi- tubular portion (Fig 1a-1c; second reverser portion 31b is semi-tubular and hinged at top, third circumferential end; first latch element located at the bottom, fourth circumferential end), and the second hinge is proximal to the first hinge (both hinges are at the top of the engine at the pylon, proximate to each other); and moving the first reverser portion toward the second reverser portion as the first reverser portion pivots about the first hinge and as the second reverser portion pivots about the second hinge (1a-1b; as 31a and 31b pivot downward, they move toward each other). 
Regarding claims 22-25, Hurlin teaches actuating a second actuator coupled to the first reverser portion to move the thrust reverser to the reversing position; and actuating a third actuator coupled to the second reverser portion to move the thrust 

    PNG
    media_image1.png
    379
    547
    media_image1.png
    Greyscale

Regarding claim 27, Hurlin teaches the catch element comprises a shaft having a first width and a head having a second width that is greater than the first width (see annotated figure below); the first latch element defines a first portion of an aperture configured to accommodate the shaft but not the head (see annotated figure below); the second latch element defines a second portion of the aperture (see annotated figure below).

    PNG
    media_image2.png
    442
    546
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8-14, 23, 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 4424669 (Fage) in view of US 2016/0053719 (Pretty).
Regarding claim 8, Fage teaches a method of thrust reversing (Fig 1-2, abstract) comprising: coupling a first reverser portion of a thrust reverser having a first 
Fage implies but does not explicitly teach an annular bypass duct of a nacelle surrounding a turbofan engine. However, Pretty teaches that aircraft engines may comprise a turbofan engine with a nacelle defining an annular bypass duct and that the thrust reverser defines a portion of the bypass air flow path (Fig 1, para 1-2, 20; nacelle 
Regarding claim 9-11, 13, 23, Fage in view of Pretty further teaches actuating the actuator to move the thrust reverser to a stowed position in which the thrust reverser defines the portion of the forward-to-aft bypass air flow path (Fage col 4 ll. 4-6; actuator 10 retracts/stows the doors 3, 4; in the stowed position the doors define the bypass air flow path as discussed above), decoupling the first reverser portion from the second reverser portion; and disengaging, by the decoupling, the first latch element and the second latch element from the actuator (moving the deployed position, the doors 3, 4 pivot outward, away from each other and are decoupled from the lock 12’, and therefore from each other; the first latch element 37 and second latch element 38 which were engaged to the lock 12’ are decoupled from the actuator 10 when the doors move outward), decoupling the first reverser portion from the second reverser portion comprises separating the first reverser portion from the second reverser portion such that the first latch element is spaced apart from the second latch element (Fig 1; in the deployed position, when the first reverser portion 3 and second reverser portion pivot 
Regarding claim 12, 14, Fage in view of Pretty further teaches decoupling the first reverser portion from the second reverser portion comprises: pivoting first reverser portion about a first hinge at a first circumferential end of a first semi-tubular portion, opposite a second circumferential end having the first latch element (see annotated figure below; first reverser portion 3 has first and second circumferential ends; second reverser portion 4 has third and fourth circumferential ends, the third end being opposite to the fourth end; the first and second latch elements 37, 38 that engage 12’ are on the same ends as lock 12’ and actuator 10, and therefore on the second and fourth circumferential ends, respectively; first and second reverser portions 3, 4 are each semi-circular/semi-tubular; the first hinge and the second hinge are the hinges located on the sides of the doors 3, 4 having the lock 12, opposite to the actuator 10 and lock 12’; as shown in Fig 2, first hinge 24, second hinge 25), wherein the first reverser portion comprises the first semi-tubular portion (first and second reverser portions 3, 4 are each semi-circular/semi-tubular); pivoting second reverser portion about a second hinge at a third circumferential end of a second semi-tubular portion, opposite a fourth 

    PNG
    media_image3.png
    656
    567
    media_image3.png
    Greyscale

Regarding claim 25, Fage in view of Pretty further teaches the first reverser portion comprises a first semi-tubular portion having the first latch element at a first .

    PNG
    media_image4.png
    656
    567
    media_image4.png
    Greyscale

Claim 8, 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0091825 (Joret) in view of US 2016/0053719 (Pretty).
Regarding claim 8, 26, Joret teaches a method of thrust reversing (Fig 1-4, abstract) comprising: coupling a first reverser portion of a thrust reverser having a first latch element, to a second reverser portion of the thrust reverser having a second latch 
Joret implies but does not explicitly teach an annular bypass duct of a nacelle surrounding a turbofan engine. However, Pretty teaches that aircraft engines may comprise a turbofan engine with a nacelle defining an annular bypass duct and that the thrust reverser defines a portion of the bypass air flow path (Fig 1, para 1-2, 20; nacelle 100 surrounds the turbofan; annular bypass duct between 132 and 134; thrust reverser 130 defines part of the bypass flow path). It would have been obvious to one of ordinary skill in the art at the time of filing that the engine of Joret may comprise an annular bypass duct of a nacelle surrounding a turbofan engine, the thrust reverser defining a portion of the bypass air flow path, as taught by Pretty. It has been held that combining or simple substitution of prior art elements according to known methods to yield predictable results renders the limitation obvious (see MPEP 2141 (III)). In this case, providing an annular bypass duct of a nacelle surrounding a turbofan engine, the thrust reverser defining a portion of the bypass air flow path yields predictable results.

    PNG
    media_image5.png
    244
    601
    media_image5.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW NGUYEN whose telephone number is (571)270-5063.  The examiner can normally be reached on 8 am - 4 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW H NGUYEN/Primary Examiner, Art Unit 3741